This action was commenced in the district court of Cherokee county by the Oklahoma Corrugated Steel  Iron Company, as plaintiff, against the board of county commissioners of Cherokee county, as defendants.
The plaintiff sought to recover on two causes of action, both ex contractu, one for the rent of a road grader, the other for material alleged to have been sold to the county by the plaintiff. Trial of the cause in the court below resulted in a judgment in favor of the defendant, from which plaintiff has perfected its appeal to this court, appearing herein as plaintiff in error.
The plaintiff in error has filed its brief in support of its appeal. The county attorney of Cherokee county has, for some unexplained reason, failed to present a brief. This in spite of the fact that this court has previously entered a special order directing that brief be filed.
The authorities cited in the brief of plaintiff in error seem to support the legality of the transaction upon which the action was based and the legal obligation of the county to pay the same.
In the case of Fabric Fire Hose Co. v. Caddo, 59 Okla. 89, 158 P. 350, we said:
"Where plaintiff in error has filed his brief in accordance with the rules of this court, and the defendant has filed no brief, and the plaintiff's brief appears to fairly sustain the assignments of error, the cause may be reversed."
In accordance with the above-quoted rule of law, this cause is reversed and remanded to the district court of Cherokee county for a new trial.
McNEILL, C.J., and BAYLESS, WELCH, and CORN, JJ., concur.